«f£S2-;
                                                                                             •i iU:




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                             NO. 73155-6-1

                     Respondent,
                                                 DIVISION ONE
                     v.



TARAILLE DUJUAN CHESNEY,                         UNPUBLISHED OPINION

                     Appellant.                  FILED: February 29, 2016



       Lau, J. —Taraille Chesney appeals his conviction on one count of cocaine

possession following a stipulated facts bench trial. He contends the trial court failed to

timely enter written findings of fact and conclusions of law following a CrR 3.6 hearing

and a bench trial under CrR 6.1. We conclude that Chesney suffered no prejudice from

the court's entry of delayed findings of fact and conclusions of law. We affirm the

judgment and sentence.

                                          FACTS

       On December 26, 2013, Taraille Chesney was charged on one count of violating

the Uniform Controlled Substances Act for possession of cocaine. Before trial, the trial

court granted the State's CrR 3.5 motion and denied Chesney's CrR 3.6 motion.
No. 73155-6-1/2



Chesney then waived his right to a jury trial and agreed to a bench trial on stipulated

facts. The trial court found Chesney guilty as charged and sentenced him to a 6-month

residential treatment-based alternative to be followed by 24 months of community

custody. At sentencing, the trial court filed its written findings of fact and conclusions of

law for the CrR 3.5 hearing. Chesney appealed the judgment and sentence, arguing

the trial court failed to enter written findings of fact and conclusions of law after the

CrR 3.6 hearing and the bench trial. The trial court submitted its written findings and

conclusions under CrR 3.6 and CrR 6.1(d) while the appeal was pending.

                                         ANALYSIS

       Chesney asks us to remand for proper entry of written findings and conclusions.

We decline to grant this relief because he shows no prejudice from the trial court's

delayed entry of its findings and conclusions.

       Both CrR 3.6(b) and CrR 6.1(d) require the trial court to enter written findings of

fact and conclusions of law. CrR 3.6(b), 6.1(d); see also, State v. Head. 136 Wash. 2d
619, 621-22, 964 P.2d 1187 (1998). Typically, "the failure to enter written findings of

fact and conclusions of law ... requires remand for entry of written findings and

conclusions." Head. 136 Wash. 2d at 624. Because the trial court eventually entered

written findings of fact and conclusions of law, remand is unnecessary here. Although

the practice of submitting late findings of fact and conclusions of law is disfavored,

findings and conclusions may be submitted and entered even while an appeal is

pending if the defendant is not prejudiced by the belated entry of findings. State v.

McGarv. 37 Wash. App. 856, 861, 683 P.2d 1125 (1984). "We will not infer prejudice ...

from delay in entry of written findings of fact and conclusions of law." Head. 136 Wn.2d

                                            -2-
No. 73155-6-1/3



at 625. Rather, "a defendant might be able to show prejudice resulting from the lack of

written findings and conclusions where there is strong indication that findings ultimately

entered have been 'tailored' to meet issues raised on appeal." Head. 136 Wash. 2d at

624-25.


       Chesney has failed to show any prejudice here. He never argues that the trial

court's untimely findings were tailored to address issues on appeal. Further, we note

that the language of the trial court's findings is consistent with its oral rulings following

both the CrR 3.6 hearing and the bench trial under CrR 6.1. See State v. Cannon. 130
Wash. 2d 313, 329-30, 922 P.2d 1293 (1996) (finding no prejudice when late-filed findings

and conclusions were consistent with the trial court's oral ruling). The trial court found

Chesney guilty based on a stipulated facts trial. Under these circumstances, Chesney

cannot show prejudice and is therefore not entitled to appellate relief.

       In his reply brief, Chesney argues that the trial court lacked the authority to

submit its untimely findings and conclusions because it never sought the permission of

this court under RAP 7.2(e). RAP 7.2(e) ("If the trial court determination will change a

decision then being reviewed by the appellate court, the permission of the appellate

court must be obtained prior to the formal entry of the trial court decision."). Chesney

relies on State v. Friedlund. 182 Wash. 2d 388, 341 P.3d 280 (2015). In Friedlund. the

court held that the "entry of written findings is essential when a court imposes an

exceptional sentence" and remanded for entry of written findings. Friedlund. 182 Wash. 2d

at 393-94. The court denied pending motions to supplement the record with the trial

court's belated findings, stating that "[bjecause the trial court failed to obtain our



                                            -3-
No. 73155-6-1/4



permission prior to entering its written findings, entering the findings violated RAP

7.2(e)." Friedlund. 182 Wash. 2d at 396.

       Unlike this case, Friedlund addressed "whether an on-the-record oral ruling may

substitute for written findings when a trial court imposes an exceptional sentence ...

outside the standard range for an offense." Friedlund. 182 Wash. 2d at 390. The court

based its conclusion on the unique policy concerns underlying the Sentencing Reform

Act (SRA). For example, the court stated that "[wjithout written findings, the Sentencing

Guidelines Commission and the public at large could not readily determine the reasons

behind exceptional sentences, greatly hampering the public accountability that the SRA

requires." Friedlund. 182 Wash. 2d at 395. Further, the court noted that permitting the

parties to supplement the record with late-filed findings would deprive the defendant his

right to appeal an exceptional sentence under RCW 9.94A.585(2). Friedlund is

inapposite.

       Finally, Chesney's appeal is arguably moot because remand would serve no

purpose. See Snohomish v. State. 69 Wash. App. 655, 660, 850 P.2d 546 (1993) (An

appeal is moot if the court can no longer provide effective relief). Here, the State

obtained written findings and conclusions under CrR 3.6 and CrR 6.1 and properly

supplemented the appellate record with those findings and conclusions. On remand,

the trial court would enter the same findings and conclusions. Therefore, no effective

relief is available to Chesney.




                                          -4-
No. 73155-6-1/5



                                  CONCLUSION

      We affirm the judgment and sentence.




WE CONCUR:
                                               f^n^
                                               /'tkc/y ^




                                      -5-